PER CURIAM.
The court of appeal certified two questions of law to this court La. Constitution of 1974, Article 5, Section 11; Rules of Supreme Court of Louisiana, Rule 11 (1973).
The questions propounded, and our answers thereto, are as follows:
Question 1
In this action to annul a judgment dismissing an election contest suit, do the courts have the power and authority to declare Mr. Moreau the duly elected nominee of the Democratic party for the office of member of the United States House of Representatives from the First Congressional District of the State of Louisiana?
Answer: No. The judgment in the nullity action only has the effect at most of setting aside the judgment in the election contest suit.
Question 2
In this action to annul a judgment dismissing an election contest suit, do the courts have the power and authority to declare null and void the general election for that office held on November 2, 1976 and to order a new general election?
Answer: No. There is no authority for a candidate who contests the results of a primary election to have a general election set aside after the name of the candidate elected to Congress in a general election has been certified as provided by law.
SUMMERS, J., dissents.